Exhibit 10.2

 

RESEARCH AND DEVELOPMENT SERVICES AGREEMENT

 

THIS RESEARCH AND DEVELOPMENT SERVICES AGREEMENT (“Agreement”) is being entered
into as of this 6th day of March, 2015 (the “Effective Date”), by and between
ONCOSEC MEDICAL INCORPORATED, a Nevada Corporation with a principal place of
business at 9810 Summers Ridge Rd., Ste. 110, San Diego, CA 92121 (the
“Company”), and MERLIN CSI, LLC, a California Limited Liability Company, having
a principal place of business at 13135 Danielson Street, #212, Poway, CA 92064
(“Merlin”). Merlin and Company are at times referred to individually as a
“Party” and jointly as the “Parties.”

 

RECITALS

 

WHEREAS, Company desires to engage Merlin, and Merlin has agreed to be engaged
by Company, to provide the services set forth on Exhibit “A” attached hereto and
incorporated by reference (“Services”); and,

 

WHEREAS, the Services to be performed by Merlin for and on behalf of the Company
relate to the research and development products which are described in
Exhibit “A,” which description is incorporated by reference (the “Products”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the following mutual promises,
representations, conditions, and covenants, the Parties hereby agree as follows:

 

1.                                      RECITALS.  The Recitals set forth above
are hereby incorporated by reference into this Agreement, as if fully set forth
herein.

 

2.                                      DEFINITIONS.  Capitalized terms used in
this Agreement and not otherwise defined shall have the following meanings:

 

(a)                                 “Company Documents and Materials”  shall
refer to all documents or other media, whether tangible or intangible, that
contain or embody Proprietary Information, as defined below, or any other
information concerning the business, operations or plans of the Company, whether
such documents or media have been prepared by Company, or by others on behalf of
the Company.  Company Documents and Materials include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, tests, test
results, experiments, customer lists, computer disks, tapes or printouts, sound
recordings and other printed, electronic, typewritten or handwritten documents
or information, sample products, prototypes and models.

 

(b)                                 “Inventions” means, the Product being
developed pursuant to this Agreement resulting from the performance of the
Services. Unless specifically included on Exhibit “A” as part of the Services to
be performed,  the term “Inventions” does not include any software programs or
subroutines, source or object code, algorithms, improvements, works of
authorship, technology, designs, formulas, ideas, processes, techniques,
methodology, know-how and data, whether or not patentable or copyrightable,
made, discovered, conceived, reduced to practice, or developed by Merlin, which
are not an integral part of the Product even if developed or discovered by
Merlin in designing or developing the Product.

 

--------------------------------------------------------------------------------


 

(c)                                  “Proprietary Information” means information
relating to the Services or the Product which is developed, created, or
discovered by or on behalf of the Company, or which became or will become known
to, or was or is conveyed to the Company pursuant to this Agreement, which has
commercial value in Company’s business, whether or not patentable or
copyrightable, including, without limitation: (i) specifically developed
software programs,  subroutines, source and object code, algorithms,
(ii) specifically developed designs, technology, know-how, processes, data,
ideas, techniques; (iii) works of authorship; and (iv) product development
plans.  Propriety Information will also included any information provided by
Company to Merlin relating to: (i) customer lists; (ii) terms of compensation
and performance levels of the Company’s employees and consultants;
(iii) Company’s customers; (iv) other information concerning the Company’s
actual or anticipated business, research or development:  or (v) information
which is received in confidence by or for the Company from any other person or
entity by Merlin which is marked “Confidential.”  However, Proprietary
Information does not apply to any information known to Merlin prior to the
signing of this Agreement or which is common knowledge or otherwise published by
Company.

 

(d)                                 “Services” means those services as set forth
on Exhibit “A,” to be performed by Merlin for and on behalf of the Company
related to the research and development of the Product.

 

(e)                                  “Deliverables” means all work product and
related materials prepared and developed by Merlin in connection with this
Agreement, including, but not limited to, the preliminary prototype components,
initial design specifications and drawings, documentation of materials and
processes used to fabricate the prototypes, summary of bench testing, and the
materials related to the Services provided under this Agreement, including, but
not limited to, all materials, prototypes and files.

 

3.                                      RESEARCH AND DEVELOPMENT SERVICES. 
Merlin shall use commercially reasonable efforts, and devote sufficient time,
attention and provide qualified personnel, to perform the Services, in
accordance with the schedule set forth on Exhibit “A.” Merlin does not guarantee
that the Product can be developed. If the Product cannot be developed using
commercially reasonable efforts, Company will still be required to make all
payments for the Services pursuant to the terms of this Agreement.

 

4.                                      COMPENSATION.

 

(a)                                 Company shall pay Merlin for the Services to
be performed under this Agreement the compensation set forth on Exhibit “B,”
including any hourly cost for labor performed as part of the Services (the
“Labor Costs”).  Company acknowledges that the Labor Costs do not include the
cost of capital equipment, outside services or First in Man (“FIM”) Product
incurred in connection with Merlin’s performance of the Services (the “Excluded
Costs”).  Excluded Costs will be the sole and exclusive responsibility of the
Company, payable in accordance with the schedule set forth on Exhibit “B” of
such Excluded Costs. Company will also pay to Merlin any and all other
Compensation in accordance with the schedule set forth on Exhibit “B”.   Company
will pay to Merlin travel time (door to door) related to the performance of the
Services at the Labor Costs rates set forth on Exhibit “B.”

 

--------------------------------------------------------------------------------


 

(b)                                 In addition, the Company will reimburse
Merlin for all reasonable, documented and actual expenses, including, without
limitation, actual travel expenses (airfare, hotel, rental car, meals,
parking, etc.) incurred by Merlin in connection with its performance of the
Services.

 

(c)                                  The Company shall pay to Merlin all amounts
due under this Section 4 within thirty (30) calendar days of the Company’s
receipt from Merlin of Merlin’s invoice.

 

(d)                                 Merlin has the option to invoice expenses
twice per month if Merlin reasonably determines the carrying costs of these
expenses warrants doing so.

 

(e)                                  The Company will pay all capital expenses
directly to the vendor responsible for delivering the capital items.

 

5.                                      TERM.  The term of this Agreement shall
commence on the Effective Date and continue until the earlier of: (i) Merlin’s
completion of the Services; (ii) termination by either Party, for any reason,
upon giving not less than thirty (30) days’ written notice to the other Party;
(iii) immediately upon a material breach of this Agreement by a Party, if such
breach is not cured within ten (10) days following notice of such breach;
(iv) by Merlin in the event that payment is not received within thirty (30) days
of an invoice being due and payable by Company; or (v) the dissolution,
voluntary or involuntary bankruptcy of either Party, or assignment by either
Party of all or substantially all of its assets for the benefit of creditors. 
Notwithstanding the termination of this Agreement, any liability or obligation
of either Party which may have accrued prior to such termination, shall continue
in full force and effect, including but not limited to the rights and
obligations of the Parties under Sections 4, 5, 6, 7, 8, 11, 13, and 21 of this
Agreement.

 

6.                                      CONFIDENTIALITY OF PROPRIETARY
INFORMATION.

 

(a)                                 Nature of Information.  Merlin acknowledges
that the Company possesses and will possess Proprietary Information which is
important to its business.  Merlin further acknowledges that Merlin’s engagement
creates a relationship of confidence and trust between the Company and Merlin
with respect to Proprietary Information.

 

(b)                                 Property of the Company.  All of Company
Documents and Materials, all of Company’s Proprietary Information and all
patents, patent rights, copyrights, Company trade secret, Company trademarks and
other Company intellectual property rights, are and shall be the sole property
of the Company.  Merlin assigns to the Company any and all rights, title and
interest Merlin may acquire in any such Company Proprietary Information or
Company Documents and Materials, in performing the Services, to the Company.

 

(c)                                  Confidentiality.  At all times, except as
may be necessary in performing the Services, both during the term of Merlin’s
engagement by the Company and after Merlin’s termination, Merlin shall not use
or disclose any Proprietary Information or anything relating to it without the
prior written consent of the Company.

 

(d)                                 Compelled Disclosure.  In the event that
Merlin is requested in any legal proceeding to disclose any Proprietary
Information, Merlin shall give the Company prompt notice of such request so that
the Company may seek an appropriate protective order.  If, in the absence of a
protective order, if Merlin is compelled by any Court of competent jurisdiction
to disclose such Proprietary Information, Merlin may disclose such information
without liability.

 

--------------------------------------------------------------------------------


 

(e)                                  Records.  Merlin agrees to make and
maintain adequate and current written records, of all Inventions, trade secrets
and works of authorship assigned or to be assigned to the Company pursuant to
this Agreement.

 

(f)                                   Handling of the Company Documents and
Materials.  Except as may be necessary in performing the Services, Merlin shall
not remove any Company Documents and Materials from the business premises of the
Company or deliver any Company Documents and Materials to any person or entity
outside the Company.  Merlin immediately upon termination of this Agreement, or
if so requested by the Company, will return all Company Documents and Materials,
apparatus, equipment and other physical property, excepting that Merlin may
maintain one copy of such material for its business records subject to the non
disclosure terms of this Agreement.

 

7.                                      INVENTIONS.

 

(a)                                 Disclosure.  Merlin shall promptly disclose
in writing to Company all discoveries and new developments made during the term
of Merlin’s engagement with the Company relating to the Services.  Merlin will
disclose to Company any discoveries, or inventions made, discovered, conceived,
reduced to practice or developed by Merlin, either alone or jointly with others,
within six (6) months after the termination of this Agreement which result, in
whole or in part, relating to the Services.  Such disclosures shall be received
by the Company in confidence, to the extent such inventions are not assigned to
the Company pursuant to subsection (b) below, and do not extend the assignments
set forth below.

 

(b)                                 Assignment of Inventions to the Company. 
All Inventions which Merlin makes, discovers, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) in
performing the Services shall be the sole property of the Company, to
the maximum extent permitted by law and Merlin will assign to the Company all of
its rights, title and interest to such Inventions.  Unless specifically included
on Exhibit “A” as part of the Services to be performed, such assignment does not
apply to any software programs or subroutines, source or object code,
algorithms, improvements, works of authorship, technology, designs, formulas,
ideas, processes, techniques, methodology, know-how and data, whether or not
patentable or copyrightable, made, discovered, conceived, reduced to practice,
or developed by Merlin, which are not developed or discovered by Merlin in
designing or developing the Product.

 

(c)                                  Works Made for Hire.  Merlin acknowledges
that the Company shall be the sole owner of all patents, patent rights,
copyrights, trade secret rights, trademark rights and all other intellectual
property rights in connection with the Inventions.  Merlin further acknowledges
that such Inventions, including, without limitation, any computer programs,
programming documentation and other works of authorship, are “works made for
hire” for purposes of the Company’s rights under patent or copyright laws. 
Merlin hereby assigns to the Company any and all rights, title and interest
Merlin may have or acquire in such Inventions.  If in the course of Merlin’s
engagement with the Company, Merlin incorporates into a Company

 

--------------------------------------------------------------------------------


 

product, process or machine a prior invention or improvement not related to the
Services that is owned by Merlin or in which Merlin has an interest, the Company
is granted and shall have a non-exclusive, royalty-free, irrevocable, perpetual,
sublicensable, worldwide license to make, have made, modify, use, market, sell
and distribute such prior invention as part of or in connection with such
Product.  Company will be responsible for obtaining all intellectual property
protection, including all licenses, trademarks and copyrights.

 

(d)                                 Cooperation.  Merlin will perform, all acts
necessary to permit and assist Company, at Company’s expense, in further
evidencing and perfecting the assignments made to the Company under this
Agreement and in obtaining, maintaining, defending and enforcing patents, patent
rights, copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements related to the Services in any
and all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.

 

8.                                      NON-COMPETITION.  During the term of
this Agreement and for three years thereafter, Merlin shall not, with or without
consideration, develop a product similar to the Product, for any person,
business, firm or corporation. Merlin is not precluded from providing services
to any person, business, firm or corporation engaged in any business competitive
with the business conducted by the Company, so long as the services being
provided do not include developing a similar product to the Product developed
pursuant to this Agreement.

 

9.                                      ARRANGEMENT NON-EXCLUSIVE.  Except for
the restrictions set forth above in this Agreement, this is not an exclusive
agreement and Merlin is not restricted from providing similar services for any
other existing or potential customer.

 

10.                               INDEPENDENT CONTRACTOR.  The Parties
acknowledge that Merlin shall, at all times, be acting and performing as an
independent contractor.  Nothing in this Agreement is intended to create an
employer/employee relationship or a joint venture relationship between the
Parties.  Merlin is not eligible for any compensation, fringe benefits, pension,
workers’ compensation, sickness or health insurance benefits, or other similar
benefits accorded employees of the Company.  Company will not withhold any sums
for income tax, unemployment insurance, social security, or any other
withholding pursuant to any law or requirement of any governmental body on
behalf of Merlin.  Merlin acknowledges that the Company has no obligation under
local, state, or federal laws regarding Merlin and that the total commitment and
liability of the Company in regard to any arrangement with, or work performed
by, Merlin hereunder is to compensate Merlin as set forth in Section 4 hereof.

 

11.                               MAINTENANCE OF RECORDS.  During the term of
this Agreement and for five (5) years after the completion of the Services,
Merlin shall make available, upon written request of the Company or its
designee, any records maintained by Merlin regarding any of the Services
performed hereunder by Merlin.

 

12.                               NO AUTHORITY TO BIND.  Merlin shall have no
power or authority to execute any agreements or contracts for or on behalf of
the Company or to bind the Company in any other manner.

 

--------------------------------------------------------------------------------


 

13.                               LIABILITY
LIMITATION.                                   Without limiting any other
provisions hereunder, under no circumstances shall Merlin be liable to Company
with respect to this Agreement for any consequential, indirect, exemplary,
special or incidental damages of any kind regardless of the form of action,
whether in contract, tort (including negligence), strict liability, or
otherwise.  Merlin’s liability for any other cause of action will be limited to
thirty percent (30%) of the compensation already paid to Merlin, even if Merlin
has been advised of the possibility of such damages.

 

14.                               NO ASSIGNMENT.  This Agreement may not be
assigned by either Party without the written consent of the other party.

 

15.                               SEVERABILITY.  If one or more provisions of
this Agreement are held to be unenforceable by a Court of competent
jurisdiction, then such provisions shall be excluded from this Agreement and the
balance of the Agreement shall remain in full force and effect.

 

16.                               BINDING EFFECT.  This Agreement shall inure to
the benefit of and are binding upon, the Parties and their respective successors
and permitted assigns.

 

17.                               AMENDMENT.  This Agreement may only be amended
in writing signed by both Parties.

 

18.                              
NOTICE.                                          All notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on date of delivery, if delivered personally, or on the
date delivered if by overnight mail, or certified mail, postage pre-paid, if
sent pre-paid and addressed as follows:

 

If to Merlin:

Merlin CSI, LLC

 

Attn: Tom Voorhees, President and CEO

 

13135 Danielson Street, #212

 

Poway, CA 92064

 

 

If to Company:

OncoSec Medical Incorporated

 

Legal Department

 

Attn: Sheela Mohan-Peterson

 

9810 Summers Ridge Rd., Ste. 110

 

San Diego, CA 92121

 

A Party may change its address by providing notice to the other Party.

 

19.                               ARBITRATION.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, including, but not limited to, the validity and enforceability
of this Agreement under all Federal and State Laws or otherwise, will be settled
by binding arbitration in accordance with the appropriate Rules of the Judicial
Arbitration and Mediation Services (JAMS), and judgment upon the award rendered
may be entered in any court having jurisdiction thereof.  Any such arbitration
award will be binding on the Parties. Such arbitration will be conducted before
JAMS in Ontario, California.

 

--------------------------------------------------------------------------------


 

The Parties may seek or obtain any provisional remedy, including, but not
limited to, prejudgment attachment and injunctive relief, in a court of
competent jurisdiction without waiving the right to arbitration.

 

Within ten (10) days of the service of a claim or demand for arbitration by a
Party upon the other Party, the Parties will select from JAMS a mutual
arbitrator to hear this matter.  If the Parties are unable to select a mutually
acceptable arbitrator, then each Party will designate in writing and appoint one
arbitrator from JAMS and these two arbitrators will then select a third
arbitrator from JAMS, who will then serve as the sole arbitrator in this
matter.  Each Party will pay their or its own party-appointed arbitrator fees
and expenses in connection with the arbitration, subject to recovery by the
prevailing Party, as set forth in Paragraph 22 below.  The Parties acknowledge
that they are willing to have the third arbitrator paid at his or her normal
hourly rate, which cost is to be split between the Parties.

 

The arbitrators will be required to decide all matters in accordance with the
applicable law and in accordance with the provisions of this Agreement.

 

20.                               ENTIRE AGREEMENT.  This Agreement constitutes
the entire agreement between the Parties and supersedes any and all other
written or oral agreements between the Parties with respect to the subject
matter of this Agreement.

 

21.                               GOVERNING LAW AND CONSENT TO JURISDICTION. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without regard to its principles of conflicts of laws. 
The Parties hereto irrevocably submit to the exclusive jurisdiction of the state
and federal courts sitting in the County of San Diego, State of California for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. The above
provision in no ways affects the provisions of Section 19 pertaining to
Arbitration.

 

22.                               ATTORNEY’S FEES.  If any action is necessary
to enforce any provision of this Agreement, the prevailing party shall be
entitled to recover all of its costs, including all attorney fees and court
costs.

 

23.                               COUNTERPARTS.  This Agreement may be executed
in one or more counterparts with either an original or facsimile or pdf
signature considered to be an original, and all of which together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Merlin have made this Agreement effective as
of the Effective Date.

 

MERLIN CSI, LLC

ONCOSEC MEDICAL INCORPORATED

 

 

By:

/s/ Tom Voorhees

 

By:

/s/ Punit Dhillon

Name:

Tom Voorhees

 

Name:

Punit Dhillon

Title:

CEO

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

A.            SCOPE OF WORK

 

1.              Research & Product Development Project 1

2.              Research & Product Development Project 2

 

B.            SERVICES TO BE PROVIDED

 

1.              Research, Development, Testing and Regulatory Filing of Project
1

2.              Research, Development, Testing and Regulatory Filing of Project
2

 

C.            PRODUCT DESCRIPTION

 

1. Project 1

2.  Project 2

 

D.            PROJECT DELIVERABLES

 

1.              All Product Development Phase Reviews (through regulatory
filing) for both Products

 

--------------------------------------------------------------------------------


 

EXHIBIT B — HOURLY

 

PRICING AND PAYMENT TERMS

 

·                       Merlin Labor Estimate $1,525,000

 

PURCHASE ORDER

 

Company will place a purchase order with Merlin in the amount of One Million,
Five Hundred and Twenty-Five Thousand Dollars ($1,525,000).

 

PAYMENT TERMS

 

This is a time and materials contract.  Monthly invoices will be provided for
service provided. Payment is due within thirty (30) calendar days of receipt of
such invoice.

 

LATE PAYMENT PENALTY

 

A late payment penalty will be imposed following any payments that are deemed
late as per payment terms section above.  A late payment penalty of two percent
(2%) of the invoiced amount will be immediately due.

 

--------------------------------------------------------------------------------